        Case 1:21-cv-03609-LDH-SJB Document 20 Filed 07/23/21 Page 1 of 1 PageID #: 91

Form 27    - AFFIDAVIT   OF SERVICE

                                                                                                                    P4834297

          KAPLAN HECKER 6 FINK LLP
U   S   DISTRICT COURT EASTERN DISTRICT                 OF NEW YORK
NEW YORK STATE ASSEMBLYWOMAN                 DIANA C. RICHARDSON, ETAL                                  index No. 1:21-CV-03609-LDH-SJB
                                                                                       PLAINTIFF        Date Filed
                                              -    vs   -                                               Office No.
THE CITY OF NEW YORK,               ETAL                                                                Court Date.
                                                                                       DEFENDANT
          STATE OF NEW YORK,           COUNTY OF NEW YORK               :SS:
DONDRE DENNIS      being duly sworn, deposes and says; I am over 18 years of age, not a party to
this action,      and reside in the State of New York. That on the 06TH day of JULY, 2021 11:35AM at
         C/O OFFICE OF THE CORPORATION COUNSEL
         100 CHURCH STREET

         NEW YORK NY      10007
I served a true copy of the                 CIVIL   COVER SHEET, SUMMONS AND COMPLAINT                  upon THE CITY OF    NEW YORK
the DEFENDANT therein named                 by delivering to, and leaving               personally with        BETTY MAZYCK, CLERK
AUTHORIZED TO ACCEPT a true                 copy of each thereof.

Deponent describes the person served as aforesaid                       to the best of deponent's                ability   at the time
and circumstances of the service as follows:
 SEX: FEMALE    COLOR: BROWN HAIR: GREY
APP.AGE:  58-62 APP. HT: 5'2 APP. WT: 250
OTHER IDENTIFYING FEATURES



Sworn     to before      me    thi
07TH day     of JU            202                                                       .




                                                                 DONDRE DE                       2979
                                                                 PM   Legal
SELENA INES AD                                                   75 MAID N
                                                                                        l
                                                                                        E    1
Notary Public, State of               New   York                 NEW Y  K,         Y
No. OlAD6365042                                                  Refe          e   o:       -KHF-483429
Qualified in      NEW YORK COUNTY
Commission Expires 09/25/2021
